E. BRYAN WILSON
Acting United States Attorney

CHRISTOPHER D. SCHROEDER
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (908) 271-5071
Fax: (907) 271-1500
Email: christopher.schroeder@usdoj.gov

Attorneys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
      vs.                                    ) No. 3:20-CR-00098-TMB-MMS
                                             )
DOUGLAS EDWARD RUDD,                         )
                                             )
                    Defendant.               )
                                             )

       GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
         MOTION TO COMPEL DISCLOSURE OF EXISTENCE [AND]
        SUBSTANCE OF PROMISES OF IMMUNITY, LENIENCY, OR
                PREFERENTIAL TREATMENT, DKT. 31

       This Court should deny Defendant Douglas Edward Rudd’s Motion to Compel

Disclosure of Existence and Substance of Promises of Immunity, Leniency, or Preferential

Treatment, filed February 19, 2021, at Dkt. 31. Rudd’s motion incorrectly implies that the

prosecution has refused to discover the exculpatory information regarding promises,

lenience, immunity, or preferential treatment. The prosecution has not refused to discovery



      Case 3:20-cr-00098-TMB-MMS Document 37 Filed 03/04/21 Page 1 of 4
such information, nor would it refuse to discover such clearly exculpatory information for

any witness who will be called to testify at trial. As such, Rudd’s motion is moot.

       The prosecution’s duty to disclose all exculpatory information, including promises

of leniency, immunity, preferential treatment, consideration, and all other matters affecting

its witnesses’ credibility, is well-settled and undisputed. In Brady v. Maryland, 373 U.S.

83 (1963), the Supreme Court held that the failure of the prosecution to disclose evidence

favorable to the defendant violated the Due Process Clause of the Fourteenth Amendment

where the evidence was material to either guilt or punishment, regardless of the good or

bad faith of the prosecutor. Brady at 87. In Giglio v. United States, 405 U.S. 150, 154

(1972), the Court recognized a separate but related obligation by the prosecution to disclose

“evidence affecting credibility” of its witnesses. The prosecution’s obligation in these

respects is not dependent on a formal request. It exists for all material evidence “if there

is a reasonable probability that, had the evidence been disclosed to the defense, the result

of the proceeding would have been different.” United States v. Bagley, 473 U.S. 667, 682

(1985).

       The Federal Rules of Criminal Procedure provide no authority for Rudd’s Motion

to Compel. In the civil context, Fed. R. Civ. P. 37 governs the propriety of the filing of a

motion to compel discovery. Rule 37(a) provides that, on notice to other parties and all

affected persons, “a party may move for an order compelling disclosure or discovery.”

U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                        Page 2 of 4




      Case 3:20-cr-00098-TMB-MMS Document 37 Filed 03/04/21 Page 2 of 4
Fed. R. Civ. P. 37(a)(1). Importantly, “[t]he motion must include a certification that the

movant has in good faith conferred or attempted to confer with the person or party failing

to make disclosure or discovery in an effort to obtain it without court action.” Id.

L.Crim.R. 16.1(b) incorporates this requirement to criminal cases as well, requiring that

“[a]ny motion for discovery must contain a certification that the parties have met and

conferred and that the issues set out for decision in the motion are genuinely in dispute

between the parties.”

       The Government has no desire to litigate a non-issue before this Court. As Fed. R.

Civ. P. 37 makes clear by analogy, and L.Crim.R. 16.1(b) makes clear explicitly, the parties

should only ask the Court to intervene when they have conferred and reached an impasse.

The parties are most definitely not at an impasse here, as there have been no

communications as to this issue or any other discovery disputes between the prosecution

and defense. Certainly, this does not satisfy Rudd’s duty to attempt to resolve discovery

disputes with opposing counsel before seeking judicial intervention. The parties’ goal

should be to communicate before seeking time and attention from the Court.

       The Government has every intention of disclosing all material and exculpatory

evidence, including and especially all promises, plea agreements, sentencing concessions,

and all other consideration and lenient treatment of witnesses it intends to call at trial.

Indeed, the Government has employed an expanded discovery policy in this case, making

U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                        Page 3 of 4




      Case 3:20-cr-00098-TMB-MMS Document 37 Filed 03/04/21 Page 3 of 4
early disclosure of all Jencks Act material immediately after the indictment.             The

Government has also provided Rudd with all the cooperation agreements of its witnesses.

The Government’s early and liberal disclosures in this case render Rudd’s motion moot. If

Rudd desires to litigate this issue before the Court, his obligation by rule is to first confer

with the prosecutor and attempt to obtain whatever discovery he thinks he lacks.

       Based on the foregoing, the United States respectfully asks this Honorable Court to

deny Rudd’s motion.

       RESPECTFULLY SUBMITTED on March 4, 2021 at Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           /s Christopher D. Schroeder
                                           CHRISTOPHER D. SCHROEDER
                                           Assistant U.S. Attorney
                                           United States of America


                          CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021 a true and correct copy of the foregoing was
served electronically on the following:

              Allen N. Dayan               Counsel for Douglas Edward Rudd
              Benjamin R. Crittenden       Counsel for Douglas Edward Rudd

/s Christopher D. Schroeder
Christopher D. Schroeder
Office of the U.S. Attorney


U.S. v. Douglas Edward Rudd
3:20-cr-00098-TMB-MMS
                                         Page 4 of 4




      Case 3:20-cr-00098-TMB-MMS Document 37 Filed 03/04/21 Page 4 of 4
